This is a petition for writ of mandamus to compel the circuit judge to set aside an order remitting to the probate court the case of In re Spinner's *Page 272 Estate, upon contest of will, the court having held that contestants did not seasonably file a proper stay bond. In view of the decision handed down herewith in the main case, reportedante, 263, the question is moot.
Petition denied without costs.
NORTH, C.J., and WIEST, CLARK, McDONALD, POTTER, and SHARPE, JJ., concurred. The late Justice FELLOWS took no part in this decision.